
	
		II
		112th CONGRESS
		1st Session
		S. 530
		IN THE SENATE OF THE UNITED STATES
		
			March 9, 2011
			Mrs. Feinstein (for
			 herself and Mr. Webb) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To modify certain subsidies for ethanol production, and
		  for other purposes.
	
	
		1.Ethanol eligible for blender
			 income tax and fuel excise tax credits
			(a)Income tax
			 creditSection 40(h) of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(4)Ethanol
				eligible for creditIn the
				case of any sale or use for any period after June 30, 2011, this subsection
				shall apply only to ethanol which qualifies as an advanced biofuel (as defined
				in section 211(o)(1)(B) of the Clean Air Act (42 U.S.C.
				7545(o)(1)(B))).
					.
			(b)Excise tax
			 creditSection 6426(b) of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new paragraph:
				
					(7)Ethanol
				eligible for creditIn the case of any sale, use, or removal for
				any period after June 30, 2011, no credit shall be determined under this
				subsection with respect to an alcohol fuel mixture in which any of the alcohol
				consists of ethanol unless the ethanol qualifies as an advanced biofuel (as
				defined in section 211(o)(1)(B) of the Clean Air Act (42 U.S.C.
				7545(o)(1)(B))).
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to any sale,
			 use, or removal for any period after June 30, 2011.
			2.Ethanol
			 tariff-tax parityNot later
			 than 30 days after the date of the enactment of this Act, and semiannually
			 thereafter, the President shall reduce the temporary duty imposed on ethanol
			 under subheading 9901.00.50 of the Harmonized Tariff Schedule of the United
			 States by an amount equal to the reduction in any Federal income or excise tax
			 credit under section 40(h), 6426(b), or 6427(e)(1) of the Internal Revenue Code
			 of 1986 and take any other action necessary to ensure that the combined
			 temporary duty imposed on ethanol under such subheading 9901.00.50 and any
			 other duty imposed under the Harmonized Tariff Schedule of the United States is
			 equal to, or lower than, any Federal income or excise tax credit applicable to
			 ethanol under the Internal Revenue Code of 1986.
		
